DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on April 20, 2021. Claims 1, 7 and 20 have been amended, and claims 5-6 and 15-17 have been cancelled.
Currently claims 1-4, 7-14 and 18-20 are pending, and Claims 1, 7 and 20 are independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on April 20, 2021 has been entered.

Response to Amendments
The 35 U.S.C. § 112(a) rejection to claims 1, 7 and 12 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112(f) claim interpretation to claim 1 and 112(b) rejection to claims 1, 7 and 20 as set forth in the previous Office Action are withdrawn in response to Applicant’s Remarks.
Applicant’s amendments to claims 1, 7 and 20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-4, 7-14 and 18-20 is maintained. 

Response to Arguments
Applicant’s amendments filed on April 20, 2021 have been fully considered but are not persuasive.
In the Remarks on page 14, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that a computerized method for “automatically removing a thread from a user interface under recited conditions, receiving a first indication of a first task to be performed, awarding a first credit in response to the first indication….” does the fall into any of the “enumerated sub-groupings.”
In response to Applicant’s argument, the Examiner respectfully disagrees. Removing a thread (task) from a user interface of a human agent when the human agent does not act on a thread (task, call) according to a specified criteria (e.g. within 10 minutes) is an abstract idea related to fundamental economic activity, commercial interaction, and managing interpersonal activities that fall within the certain methods of organizing human activity grouping, for example, a supervisor is able to delete a task from a human agent who does not working on the task for a specified time period, and giving it to an available human agent that would shorten the customer’s waiting time, which may improve the customer satisfaction, but the improvement is not to the functioning of a computer itself, or another technology or technical field.
Further, the limitations of “determining a human agent productivity goal comprises determining number of total credit awarded to the human agent, to total credits comprising the first credit and the second credit, the duration of time in which the human is associated with a state and the number of tasks worked on by the human agent” are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, but for the generic computer component language, the claim encompasses a user simply looking the indication of the first human agent and the second human agent, and awarding the first human agent with a first credit in response to the first indication, awarding the second human agent a second credit in response to the second indication, determining a human agent productivity goal, and calculating a percentage of the human agent productivity goal reached by the human agent by determining a number of total credits awarded to the human agent in his/her mind. The mere nominal recitation of generic computer See 2019 Revised Guidance, 84 Fed. Reg. at 52.

In the Remarks on page 14, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that even if one were to agree that the claims recite an abstract idea, the amended claims integrate the alleged abstract idea into a practical application.
In response to Applicant’s argument, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance. Here, claim 1 recites the additional elements of “one or more computers and one or more storage devices” for storing and executing instructions to perform the operations, a plurality “engines/systems (software modules)” and the term “automatically”. These additional elements are disclosed in the Specification at a high level of generality, i.e., generic computer components in a generic computing environment. For example, “Computers suitable for execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receiving instructions and data from a read-only memory or a random access memory or both…Moreover, a computer can be, for example, a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a GPS receiver, or a portable storage device.” Spec. ¶ 80. These additional elements of “one or more computer”, “one or more storage devices”, a plurality of “engines”, and the term “automatically” are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Thus, See Revised Guidance, 84 Fed. Reg. at 55 and MPEP sections cited therein.  

In the Remarks on page 15, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the amended claims recite significantly more than the alleged abstract idea of a method of organizing human activity.
In response to Applicant’s argument, the Examiner respectfully disagrees. The claims recite the additional elements of “one or more computers and one or more storage devices” for storing and executing instructions to perform the operations, a plurality “engines/systems (software modules)” and the term “automatically”. These additional elements are disclosed in the Specification at a high level of generality, i.e., generic computer components in a generic computing environment. For example, “Computers suitable for execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receiving instructions and data from a read-only memory or a random access memory or both…Moreover, a computer can be, for example, a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a GPS receiver, or a portable storage device.” Spec. ¶ 80. These additional elements of “one or more computer”, “one or more storage devices”, a plurality of “engines”, and the term “automatically” are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. At best, the recited computers may perform the steps of receiving a user request [over a network]. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and Versata Dev. Group, Inc., v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir.)). Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Considering the steps individually and in combination, the claims lack additional elements to ensure that the claims amount to “significantly more” than the abstract idea.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
One factor to consider when determining if a claim recites a §101 patent eligible process is whether the claimed process (1) is tied to a particular machine (or apparatus) or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010).  The Examiner will call this test the Machine-or-Transformation Test (“M-T Test”).
To meet prong (1) of the M-T Test, the method step should positively recite the particular machine to which it is tied.  This may be accomplished by having the claim positively recite the machine that accomplishes the method steps.  Alternatively, or to meet prong (2), the method step should positively recite the material that is being changed to a different state or positively recite the subject matter that is being transformed.  For example, a method claim that would probably not qualify as a statutory process because it is an abstract idea would be a claim that recites purely mental steps.
In this case, claims 1-4 are directed to a system comprising one or more computers and one or more storage devices, which falls within the statutory category of a machine. Claims 7-14 and 18-20 recite “a computer-implemented method” without obvious tie to a particular machine. In order for a method to be considered as a “process” under § 101, the claimed process must either: (1) be tied to machine or (2) transform underlying subject matter (such as an article or materials). Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  If neither of these requirements is met by 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claims 1-4 as representative. The Background of the Specification describes that “This specification relates to computer-implemented system and methods for managing agents that perform work for a virtual personal assistant system.” Spec. ¶ 2. The claimed invention is intended to manage human agents that perform work for online personal assistant. Here, claim 1 recites limitations of “receiving a user request; associating a first human agent with a triage state and a second human agent with a queue state; providing a first thread associated with the user request to the first human agent; receiving from the first human agent at least one task to be performed to response to the user queue, the at least one task forming part of the first thread; providing the first thread to the second human agent; removing the first thread from a user interface for the second human agent when the second human agent does not act on the first thread according to a specified criteria, maintain a human agent only in one of the triage state or the queue state at one time and not allow the human agent access to a second thread until after the human agent has stooped work on the first thread”.  The limitations, as drafted, are directed to certain methods of organizing human activity including fundamental economic practices, managing commercial interactions, and managing interactions between people (human agents). For example, the steps of “receiving a user request, associating a first human with a triage state and a second human agent with a queue state, providing a first thread associate with the request See Accenture Global Services v. Guidewire Software, Inc., 728 F.3d 1336, 1338-39, 108 USPQ2d 1173, 1175-76 (Fed. Cir. 2013). Thus, the claim recites an abstract idea, which falls within the certain methods of organizing human activity. 
Claim 1 further recites the limitations of “receiving a first indication from the first human agent associated with the triage state of a first task to be performed to respond to the user request; awarding the first human agent associated with the triage state a first credit in response to the first indication; receiving a second indication from the second human agent…; awarding the second human agent associated with the queue state a second credit, different from the first credit, in response to the second indication that the second human agent has worked on the second task forming part of the thread; determining a human agent productivity goal for the human agent; determining, for the human agent, a percentage of the human agent productivity goal reached by the human agent, determining a number of total credits awarded to the human agent…”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other reciting “one or more computers” executing the instructions stored in “one or more storage devices”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “computers” and “storage devices” language, the claim encompasses a user simply looking the indication of the first human agent and the second human agent, and awarding the first human agent with a first credit in response to the first indication, awarding the second human agent a second credit in response to the second indication, determining a human agent productivity goal, and calculating a percentage of the human agent productivity goal reached by the human agent by determining a number of total credits awarded to the human agent in his/her mind, or using a pen and paper. The mere nominal recitation of generic computer See 2019 Revised Guidance, 84 Fed. Reg. at 52.
Claims 2-4 recite limitations of “moving the first human agent from a first state to a second offline state in response to inactivity by the first human agent for a specified period of time; associating each of a plurality of agent with one of a plurality of states…; receiving a work request from human agent in the queue state; determining if there is a thread to be provided to the human agent in response to the work request; and moving the human agent from the queue state to an on-deck state if there is no thread to provide to the human agent” are similar concepts as discussed in claim 1 above, which are also fall within the certain methods of organizing human activity grouping. No additional elements in claims 2-4 can take the claims out of the certain methods of organizing human activity grouping. See Accenture Global Services v. Guidewire Software, Inc., 728 F.3d 1336, 1338-39, 108 USPQ2d 1173, 1175-76 (Fed. Cir. 2013). 
For the reasons discussed above, the claims recite one or more abstract idea. Accordingly, the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “one or more computers and one or more storage devices” for storing and executing instructions to perform the operations, a plurality “engines/systems (software modules)” and the term “automatically”. These additional elements are disclosed in the Specification at a high level of generality, i.e., generic computer components in a generic computing environment. For example, “Computers suitable for execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receiving instructions and data from a read-only memory or a random access memory or both…Moreover, a computer can be, for example, a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a GPS receiver, or a portable storage device.” Spec. ¶ 80. These additional elements of “one or more computer”, “one or more storage devices”, a plurality of “engines”, and the term “automatically” are elements that do no more than generally link the use of a judicial exception to a particular technological See 2019 Revised Guidance, 84 Fed. Reg. at 55. The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Thus, the claims as a whole, the additional elements do not improve a computer or other technology. They do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim. They do not transform or reduce a particular article to a different state or thing. They do not apply the abstract idea in a meaningful way beyond merely linking it to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55 and MPEP sections cited therein. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “one or more computers and one or more storage devices” for storing and executing instructions to perform the operations, a plurality “engines/systems (software modules)” and the term “automatically”. These additional elements are disclosed in the Specification at a high level of generality, i.e., generic computer components in a generic computing environment. For example, “Computers suitable for execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receiving instructions and data from a read-only memory or a random access memory or both…Moreover, a computer can be, for example, a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a GPS receiver, or a portable storage device.” Spec. ¶ 80. These additional elements of “one or more computer”, “one or more storage devices”, a plurality of “engines”, and the term “automatically” are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. At best, the recited computers may perform the steps of receiving a user request [over a network]. However, generic computer for performing generic See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Strong and retrieving information in memory, Versata Dev. Group, Inc., v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir.)). Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Considering the steps individually and in combination, the claims lack additional elements to ensure that the claims amount to “significantly more” than the abstract idea. Specifically, the recited steps, understood in light of the Specification, do not appear to require anything other than conventional computers and components. 
For the foregoing reasons, claims 1-4 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—method claims 7-14 and 18-20 parallel claims 1-4—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624